  Case 19-34562       Doc 29     Filed 10/02/20 Entered 10/02/20 08:33:28            Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                               )
IN RE:                                         )
                                               ) CASE NO. 1:19-BK-34562
DAVID D TRINO, III,                            )
                                               ) JUDGE HONORABLE JUDGE
       DEBTOR.                                 ) JACQUELINE P. COX
                                               )



      NEWREZ LLC D/B/A SHELLPOINT MORTAGE SERVICING NOTICE OF
 DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


       Now comes Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Creditor”), by

and through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request

for mortgage payment forbearance based upon a material financial hardship caused by the COVID-

19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 09/01/20 through 11/01/20. Creditor holds a secured interest in real property commonly

known as 3739 W SUNNYSIDE AVE, CHICAGO, Illinois 60625 as evidenced by claim number

11-2 on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtor desires to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears, Creditor

asks that the Debtor or Counsel for the Debtor make those requests through undersigned counsel.

       Per the request, Debtor will resume Mortgage payments beginning 11/01/20 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance
  Case 19-34562       Doc 29     Filed 10/02/20 Entered 10/02/20 08:33:28             Desc Main
                                   Document     Page 2 of 3



arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.



                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: (470) 321-7112

                                              By: /s/Darrelyn Thomas
                                              Darrelyn Thomas
                                              Email: dthomas@rascrane.com
  Case 19-34562       Doc 29      Filed 10/02/20 Entered 10/02/20 08:33:28      Desc Main
                                    Document     Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 2nd day of

October 2020:

David D Trino, III
3739 W Sunnyside Ave.
Chicago, IL 60625

And via electronic mail to:

David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

U.S. Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

                                            By: /s/Amelia Mixon
                                            Amelia Mixon
                                            amixon@rascrane.com
